        Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 1 of 8




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EQUAL EMPLOYMENT                             )
OPPORTUNITY COMMISSION,                      )
                                             )
      Plaintiff,                             )      Case No.
                                             )
v.                                           )
                                             )      JURY TRIAL DEMANDED
MICHAEL A. SISK, DDS, LLC, d/b/a/            )
CAPITAL CITY DENTAL CARE,                    )
                                             )
      Defendant.                             )

                                   COMPLAINT

                               Nature of the Action

      This is an action under the Age Discrimination in Employment Act of 1967,

to correct unlawful employment practices on the basis of age and to provide

appropriate relief to Charging Parties Tami Halstead, Teri Doyle, Jennifer Smeal,

Jennifer Venios, and Angela Smith, as well as to a class of similarly situated

individuals who were adversely affected by such practices. As alleged with greater

particularity in the paragraphs below, all individuals listed above were above age

40, employed by Defendant from August 2015 through November 2015 as Dental

Hygienists at Defendant’s Camp Hill, PA location, terminated by Defendant

between August 2015 through November 2015, and replaced by Defendant with

significantly younger employees.



                                         1
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 2 of 8




                              Jurisdiction and Venue

      1.      Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451,

1331, 1337, 1343 and 1345. This action is authorized and instituted pursuant to

Section 7(b) of the Age Discrimination in Employment Act of 1967, as amended,

29 U.S.C. § 626(b) (the “ADEA”), which incorporates by reference Sections 16(c)

and Section 17 of the Fair Labor Standards Act of 1938 (the “FLSA”), as amended,

29 U.S.C. §§ 216(c) and 217.

      2.      The employment practices alleged to be unlawful were committed

within the jurisdiction of the United States District Court for the Middle District of

Pennsylvania.

                                      PARTIES

      3.      Plaintiff, the Equal Employment Opportunity Commission (the

“Commission”), is the agency of the United States of America charged with the

administration, interpretation and enforcement of the ADEA and is expressly

authorized to bring this action by Section 7(b) of the ADEA, 29 U.S.C. § 626(b),

as amended by Section 2 of Reorganization Plan No. 1 of 1978, 92 Stat. 3781, and

by Public Law 98-532 (1984), 98 Stat. 2705.

      4.      At all relevant times, Defendant, Michael A. Sisk, DDS, LLC

(“Defendant” or “Sisk, LLC”) has been a Pennsylvania limited liability corporation




                                          2
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 3 of 8




and has continuously been doing business in the State of Pennsylvania in either

Harrisburg, PA, Camp Hill, PA, or both.

      5.      Sisk, LLC purchased Daniel F. Dunn Jr., D.M.D., P.C., d/b/a Capital

City Dental Center on or around August 7, 2015, which thereafter continued to do

business as Capital City Dental Care. At all relevant times, Capital City Dental

Center/Care was located and doing business at 3401 Hartzdale Dr., Suite 122,

Camp Hill, PA 17011 (“Capital City” or “Camp Hill location”). Capital City had

been doing business under the ownership of Daniel F. Dunn Jr., D.M.D., P.C. at

the Camp Hill location for over 20 years prior to its sale to Sisk, LLC.

      6.      The Camp Hill location had at least 20 employees for at least 20

weeks in 2014, the year preceding the year the discriminatory conduct occurred.

      7.      At all relevant times, Sisk, LLC has owned and operated, and

continues to own and operate an additional dental practice at 4700 Union Deposit

Rd., Suite 210, Harrisburg, PA 17111, doing business as Capitol Dental Care,

which has been continuously operating since 2010.

      8.      The Camp Hill location, when combined with Sisk, LLC’s employees

at other locations for the weeks subsequent to Sisk, LLC’s purchase of it, had at

least 20 employees for at least 20 weeks in 2015, the year the discriminatory

conduct occurred.




                                          3
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 4 of 8




      9.      At all relevant times, Defendant Sisk, LLC has continuously been an

employer engaged in an industry affecting commerce under Sections 11(b), (g) and

(h) of the ADEA, 29 U.S.C. §§ 630(b), (g) and (h).

      10.     At all relevant times, the Camp Hill location, both while owned and

operated by Daniel F. Dunn Jr., D.M.D., P.C. and during the time subsequent to

Sisk, LLC’s purchase of it, has continuously been an employer engaged in an

industry affecting commerce under Sections 11(b), (g), and (h) of the ADEA, 29

U.S.C. §§ 630(b), (g), and (h).

                                  CONCILIATION

      11.     Prior to institution of this lawsuit, the Commission’s representatives

attempted to eliminate the unlawful employment practices alleged below and to

effect voluntary compliance with the ADEA through informal methods of

conciliation, conference and persuasion within the meaning of Section 7(b) of the

ADEA, 29 U.S.C. § 626(b).

                            STATEMENT OF CLAIMS

      12.     Since at least September 2015, Defendant Sisk, LLC has engaged in

unlawful employment practices at its office located at 3401 Hartzdale Dr., Suite

122, Camp Hill, PA 17011, in violation of Section 4 of the ADEA, 29 U.S.C. §

623(a)(1), by discharging a class of individuals because of their age.




                                           4
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 5 of 8




      13.     From September 2015 through November 2015, Defendant terminated

eight out of nine Dental Hygienists over age 40. Meanwhile, from August 2015

through February 2018, Defendant replaced these terminated Dental Hygienists

with 13 out of 14 employees who were under age 40.

      a.      Defendant’s owner, Dr. Michael A. Sisk (“Dr. Sisk”), terminated

Charging Party Tami Halstead (“Halstead”), age 56, without warning and without

any stated reason on September 23, 2015 and replaced her with another hygienist,

age 30. Before Dr. Sisk terminated her, Halstead had been working at Capital

City’s Camp Hill, PA location for over 20 years, and was qualified for the position.

      b.      Dr. Sisk terminated Charging Party Terry Doyle (“Doyle”), age 59,

without warning and without any stated reason on October 6, 2015 and replaced

her with another hygienist, age 26. Before Dr. Sisk terminated her, Doyle had

been working at Capital City’s Camp Hill, PA location for over 17 years and was

qualified for the position.

      c.      Dr. Sisk terminated Charging Party Jennifer Smeal (“Smeal”), age 41,

without warning and without any stated reason on October 6, 2015 and replaced

her with another hygienist, age 29. Before Dr. Sisk terminated her, Smeal had

been working at Capital City’s Camp Hill, PA location for over 12 years and was

qualified for the position.




                                         5
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 6 of 8




      d.      Dr. Sisk terminated Charging Party Angela Smith (“Smith”), age 45,

without warning and without any stated reason on October 13, 2015 and replaced

her with another hygienist, age 29. Before Dr. Sisk terminated her, Smith had been

working at Capital City’s Camp Hill, PA location for over 16 years and was

qualified for the position.

      e.      Dr. Sisk terminated Charging Party Jennifer Veinos (“Veinos”), age

43, without warning and without any stated reason on November 12, 2015 and

replaced her with another hygienist, age 29. Before Dr. Sisk terminated her,

Veinos had been working at Capital City’s Camp Hill, PA location for over 15

years and was qualified for the position.

      f.      From October 2015 through November 2015, Dr. Sisk terminated an

additional class of similarly situated employees at least age 40 without warning

and without any stated reason, and replaced them with 14 new hires, 13 of whom

were under the age of 40.

      14.     The unlawful employment practices complained of in paragraphs 12

through 13 above were willful within the meaning of Section 7(b) of the ADEA, 29

U.S.C. § 626(b).

                              PRAYER FOR RELIEF

Wherefore, the Commission respectfully requests that this Court:




                                            6
           Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 7 of 8




      A.      Grant a permanent injunction enjoining Defendant Sisk, LLC, its

officers, agents, servants, employees, attorneys, and all persons in active concert or

participation with it, from engaging in any employment practice which

discriminates on the basis of age.

      B.      Order Defendant Sisk, LLC to institute and carry out policies,

practices, and programs which provide equal employment opportunities for

individuals 40 years of age and older, and which eradicate the effects of its past

and present unlawful employment practices.

      C.      Grant a judgment requiring Defendant Sisk, LLC to pay appropriate

back wages in an amount to be determined at trial, an equal sum as liquidated

damages, and prejudgment interest to individuals whose wages are being

unlawfully withheld as a result of the unlawful terminations complained of above.

      D.      Order Defendant Sisk, LLC to make whole all individuals adversely

affected by the unlawful practices described above, by providing the affirmative

relief necessary to eradicate the effects of its unlawful practices, including but not

limited to reinstatement of Halstead, Doyle, Smeal, Smith, Veinos, and the class of

similarly-situated individuals, or in the alternative, front pay.

      E.      Grant such further relief as the Court deems necessary and proper in

the public interest.

      F.      Award the Commission its costs of this action.


                                           7
        Case 1:19-cv-00804-SHR Document 1 Filed 05/10/19 Page 8 of 8




                             JURY TRIAL DEMAND

      The Commission requests a jury trial on all questions of fact raised by its

complaint.


                                             Respectfully submitted,

                                             JAMES L. LEE
                                             Acting General Counsel

                                             GWENDOLYN YOUNG REAMS
                                             Associate General Counsel

                                             DEBRA M. LAWRENCE
                                             Regional Attorney

                                             /s/ Maria Luisa Morocco_______
                                             MARIA LUISA MOROCCO
                                             Supervisory Trial Attorney

                                             /s/ John S. Brubaker___________
                                             JOHN S. BRUBAKER
                                             Trial Attorney
                                             EQUAL EMPLOYMENT
                                             OPPORTUNITY COMMISSION
                                             Philadelphia District Office
                                             801 Market Street, Suite 1300
                                             Philadelphia, PA 19107-3127
                                             Phone: (267) 589-9762
                                             Fax: (215) 440-2848
                                             john.brubaker@eeoc.gov
                                             IL6314685




                                         8
